IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,599


EX PARTE MICHAEL PATRICK KENNEDY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR2006-016-2 IN THE 207th DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault of a peace officer and sentenced to seventy-five years' imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  
	The record is clear that Applicant was deprived of his right to appeal when counsel failed to
timely file a notice of appeal.  We find, therefore, that Applicant is entitled to the opportunity to file
an out-of-time appeal of the judgment of conviction in Cause No. CR2006-016 from the 207th
Judicial District Court of Comal County.  Applicant is ordered returned to that time at which he may
give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal.  All time limits shall be calculated as if the sentence had been imposed on the date on which
the mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he
must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: January 31, 2007
Do Not Publish